

MIMEDX GROUP, INC.
ASSUMED 2006 STOCK INCENTIVE PLAN


Incentive Stock Option Agreement
(Employees)






1.    Pursuant to the terms and conditions of the Corporation's Assumed 2006
Stock Incentive Plan (the "Plan"), you (the "Participant") have been granted an
option (the "Option") to purchase ____________ shares (the "Shares") of our
Common Stock as outlined below.


        
 
Name of Participant:
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
Grant Date:
 
 
 
 
Number of Shares Subject to Option:
 
 
 
 
Option Price:
 
$
 
 
Type of Option:
 
Incentive Stock Option ("ISO")
 
 
Expiration Date (Last day of Option Period):
 
 
 
 
Vesting Schedule/Conditions:
 
33.33% on
 
 
 
 
66.66% on
 
 
 
 
100% on
 



    
    2.    By my signature below, the Participant hereby acknowledges receipt of
this Incentive Stock Option Agreement (the "Agreement") and a copy of the Plan,
and furthermore, the Participant agrees to be bound by the terms of the Plan and
the Agreement. The Participant understands that the applicable provisions of the
Plan are hereby incorporated by reference into the Agreement and constitute a
part of the Agreement. The Corporation reserves the right to treat the Option
and the Agreement as cancelled, void and of no effect if the Participant fails
to return a signed copy of this Grant Notice within 30 days of receipt of this
Grant Notice.




 
 
 
 
 
Participant:
 
 
Date:
 
 
 
 
 
 
 
 
 
Agreed to by:
 
 
 
 
 
 
 
 
MiMedx Group, Inc.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Parker H. Petit
 
 
 
Its: Chairman and Chief Executive Officer
 
 
 
 
 
Attest:
 
 
 
 
 
 
 
 
 
Vice President, Human Resources and Administration
 
 
 




